Citation Nr: 0111741	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim for entitlement to service connection for 
nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to May 1971.

FINDING OF FACT

The evidence submitted since the July 1971 rating decision 
pertinent to the claim for service connection for a nervous 
disorder bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is by itself or in combination with other 
evidence, so significant it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1971 rating decision which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1969).

2.  New and material evidence has been submitted since the 
July 1971 rating decision, and the claim is reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS


I. Background

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the March 1991 rating decision, the 
last disposition in which the claim was finally disallowed on 
any basis.  See Evans v. Brown, supra.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (2000).  To demonstrate a 
chronic disease in service, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, are 
required.  38 C.F.R. § 3.303(b) (2000).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (2000).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The veteran originally filed a claim for service connection 
for an emotional and hysterical personality in June 1971.  
The regional office (RO) denied the claim by a rating 
decision dated in July 1971 on the basis that the veteran's 
disorder was a constitutional or developmental abnormality 
and not a disability under the law.  The veteran filed a 
notice of disagreement in September 1971.  The RO issued a 
statement of the case in June 1972.  The veteran did not file 
a substantive appeal and the July 1971 rating decision became 
final.  38 U.S.C.A. § 7104.  In May 1999 the veteran 
submitted a VA Form 21-4138, stating, "I wish to file a 
claim for increase to a higher rating for my mental 
condition."  The RO properly construed the veteran's 
statement as a request to reopen her original claim.

Since the July 1971 rating decision, additional evidence has 
been received, consisting of outpatient records from 
Department of Veterans Affairs (VA) Medical Center (MC) at 
Las Vegas, Nevada.  VA medical records reveal that the 
veteran visited the Mental Health Clinic in June 1999 after a 
referral from a Disabled American Veterans officer.  The 
medical certificate reflects a history of depression in 1970 
while in the Air Force, but no treatment for over the past 
twenty years, except in 1977 when the veteran was 
hospitalized after an overdose of medication with alcohol.  
The history reveals that the veteran received treatment in 
Virginia and California after release from the hospital.  The 
veteran denied sexual abuse and current drug use.  She 
admitted to drinking alcohol on occasion, sometimes to 
excess.  The veteran began drinking at age 19 while in the 
Air Force.  The history also reflects that the veteran's 
father committed suicide when the veteran was between seven 
and eight years old, and her brother also has a history of 
depression.

The veteran complained of depression and stress in dealing 
with all her stressors. The examiner's observation of the 
veteran reflects that she was tearful and appeared 
overwhelmed.  Based on these observations, the examiner 
concludes that the veteran is a poor historian.  The 
diagnostic impressions reflect an axis I diagnosis of major 
depression with past suicidal attempts, alcohol dependent, 
axis II deferred, and axis III is menopause.

At the time of the July 1971 rating decision the evidence of 
record consisted of the veteran's service medical records.  
The diagnosis at that time was emotional instability and 
hysterical personality, severe and chronic.  Personality 
disorder and mental deficiency are not compensable 
disabilities.  38 C.F.R. § 4.9.  The veteran currently has a 
diagnosis of major depression, which may be compensable if 
the veteran meets all requirements for service connection.  
The diagnosis of major depression was not of record in July 
1971.  It is clearly a new diagnosis and is not cumulative of 
evidence of record.  With regard to the materiality of the 
new diagnosis, the Board notes that a number of symptoms were 
reported in the service medical records and statements of 
medical history were recorded for treatment purposes that 
point to potential pre-service pathology.  But the service 
medical records further reflect that in September 1970 the 
veteran complained of being depressed.  The new diagnosis 
viewed in light of the veteran's complaint of depression 
while in service is so significant that it must be considered 
to fairly decide the merits of the claim.  The Board believes 
that this is the type of evidence that the U.S. Court of 
Appeals for the Federal Circuit was referring to when it 
said, 

...some new evidence may well contribute 
to a more complete picture of the 
circumstances surrounding the origin of 
the veteran's injury or disability, even 
where it will not eventually convince 
the Board to alter its ratings decision.  
Where so much of the evidence regarding 
the veterans' claims for service 
connection is circumstantial at best, 
the need for a complete and accurate 
record takes on even greater importance.

Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  


ORDER

New and material evidence having been received to reopen the 
appellant's claim for a nervous disorder, the claim is 
reopened.


REMAND

The Board notes that during her June 1999 visit to VAMC Las 
Vegas, the veteran referred to hospitalization and outpatient 
treatment in Virginia and California, which she received in 
1977 following a suicide attempt.  The veteran also provides 
the names, addresses and dates of treatment for several 
civilian facilities on VA Form 21-4142.  The Board could not 
locate these records in the administrative file.  In light of 
the Board's decision to reopen the claim and legislative 
changes, discussed more fully below, the Board advises the RO 
to request these records.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereafter VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the new criteria and the reasons noted above, the 
Board believes that additional development is required.  
Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for major depression.  
Any medical records other than those now 
on file pertaining to a psychiatric 
disorder should be obtained and 
associated with the claims folder, 
including R. Therapeutic Center, Santa 
Ana, California; UCI Medical Center, 
Orange, California; C.J-W. Hospital, 
Richmond, Virginia; R. Hospital, 
Richmond, Virginia; and, R. Community 
Hospital, Riverside, California.  The 
veteran reports that at the time of all 
of this medical treatment she was using 
her married name, therefore any requests 
for records must also reflect this fact.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.
 
3.  After the above requested 
development has been completed, the RO 
should review the claims file to 
determine whether a medical examination 
or opinion is required.  If the RO 
determines that it is necessary, the RO 
should afford the veteran with an 
examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any psychiatric 
disorder, including major depression.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
major depression.

5. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



